Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 1 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 2 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 3 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 4 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 5 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 6 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 7 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 8 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                         Main Document    Page 9 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                        Main Document    Page 10 of 11
Case 2:18-bk-16821-VZ   Doc 30 Filed 11/19/18 Entered 11/19/18 13:55:21   Desc
                        Main Document    Page 11 of 11
